             Case 2:21-cv-00500-ER Document 5 Filed 02/15/21 Page 1 of 4




                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    AVRAM OSLICK                                           :             Civil Action
                                                           :
                  v.                                       :
    LOANDEPOT.COM, LLC a/k/a                               :
    LOANDEPOT and IVAN NAVOY                               :             No.: 21-500-ER


                                                        ORDER

                  AND NOW, this                day of                                    20     , it is hereby

                                                  Aaron Wagner
                  ORDERED that the application of ____________________________________, Esquire,

to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) is


                       GRANTED.1

                       DENIED.




                                                                                                    , J.




1This Court's Local Civil Rules require attorneys, including those admitted pro hac vice, to complete the registrat ion
process for the Court's ECF system. Instructions and forms are available on the Court website.
                        Case 2:21-cv-00500-ER Document 5 Filed 02/15/21 Page 2 of 4
                                                 IN THE UNITED STATES DISTRICT COURT
                                               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                                 Civil Action No#
                                                                                                                    21-500-ER

                         APPLICATION FORM FOR THOSE ATTORNEYS SEEKING TO PRACTICE IN THIS COURT
                                   PURSUANT TO LOCAL RULE OF CIVIL PROCEDURE 83.5.2(b)

I. APPLICANT’S STATEMENT

          Aaron Wagner
         I,                                                       the undersigned, am an attorney who is not currently admitted to
either the bar of this court or the bar of the Supreme Court of Pennsylvania, and I hereby apply for admission to practice in this
court pursuant to Local Rule of Civil Procedure 83.5.2(b), and am submitting a check, number (paying by cc) , for the $40.00 admission
fee.

A.      I state that I am currently admitted to practice in the following state jurisdictions:
                      Washington                     March 15, 2017                        51905
                   (State where admitted)            (Admission date)               (Attorney Identification Number)
                      Georgia                        September 16, 2014                    867812
                      (State where admitted)          (Admission date)              (Attorney Identification Number)

                      Florida                        June 2, 2014                          110458
                      (State where admitted)          (Admission date)              (Attorney Identification Number)


B.      I state that I am currently admitted to practice in the following federal jurisdictions:

                  USDC West.Dist.WA                     6/6/2017                                 51905

                   (Court where admitted)            (Admission date)               (Attorney Identification Number)
                   USBC NorthernDist.GA                 6/6/2018                                 867812
                      (Court where admitted)          (Admission date)              (Attorney Identification Number)
                   USDC SouthernDist.FL                 6/17/2016                                      110458
                      (Court where admitted)          (Admission date)              (Attorney Identification Number)

C.      I state that I am at present a member of the aforesaid bars in good standing, and that I will demean myself as an attorney
        of this court uprightly and according to law, and that I will support and defend the Constitution of the United States.

        I am entering my appearance for              ___________________________________________
                                                     (Applicant’s Signature)
                                                      February 12, 2021
                                                     ___________________________________________
                                                     (Date)

            &*3. 5/ "6621,*49;8 %173   Polsinelli PC
            "--7.88                    1000 Second Avenue, Suite 3500! (+*--,+! )' &%#"$
           ).2.6054. &:3+.7
                                       (206) 393-5400
           $3*12 "--7.88
                                       aawagner@polsinelli.com

       I declare under penalty of perjury that the foregoing is true and correct.


                    February 12, 2021
       Executed on __________________________                                     ______________________________________
                             (Date)                                                       (Applicant’s Signature)

                                                                                                                                04/20
                 Case 2:21-cv-00500-ER Document 5 Filed 02/15/21 Page 3 of 4

 II. SPONSOR’S STATEMENT, MOTION AND CERTIFICATE OF SERVICE

           The undersigned member of the bar of the United States District Court for the Eastern District of Pennsylvania
 hereby moves for the admission of Aaron Wagner                                                                       to practice
 in said court pursuant to Local Rule of Civil Procedure 83.5.2(b), and certify that I know (or after reasonable inquiry believe)
 that the applicant is a member in good standing of the above- referenced state and federal courts and that the applicant’s
 private and personal character is good. I certify that this application form was on this date mailed, with postage prepaid, to
 all interested counsel.

 Christina B. Vavala                  /s/ Christina B. Vavala                11/24/2014                319312
 ______________________              _________________________               ____________________      ___________________
 (Sponsor’s Name)                    (Sponsor’s Signature)                   (Admission date)           (Attorney
                                                                                                       Identification No.)


 SPONSOR’S OFFICE ADDRESS AND TELEPHONE NUMBER:

   Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, DE 19801, (302) 252-0920




I declare under penalty of perjury that the foregoing is true and correct.

               February 15, 2021                                      /s/ Christina B. Vavala
Executed on __________________________                          ____________________________________________
                       (Date)                                                (Sponsor’s Signature)
             Case 2:21-cv-00500-ER Document 5 Filed 02/15/21 Page 4 of 4




                                   IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  AVRAM OSLICK                                            :             Civil Action
                                                          :
                  v.                                      :
                                                          :
  LOANDEPOT.COM, LLC a/k/a
                                                          :             No.: 21-500-ER
  LOANDEPOT and IVAN NAVOY


                                             CERTIFICATE OF SERVICE

                                                                                       Aaron Wagner
                 I declare under penalty of perjury that a copy of the application of _________________________,

Esquire, to practice in this court pursuant to Local Rule of Civil Procedure 83.5.2(b) and the relevant proposed

Order which, if granted, would permit such practice in this court was served as follows:


Predrag Filipovic
Law Office of Predrag Filipovic, Esquire
1635 Market Street, Suite 1600
Philadelphia, PA 19103
(267) 265-0520
PFesq@ifight4justice.com



                                                                         /s/ Christina B. Vavala
                                                                        ____________________________________
                                                                        (Signature of Attorney)
                                                                        Christina B. Vavala
                                                                        ____________________________________
                                                                        (Name of Attorney)
                                                                        loandepot.com, LLC and Ivan Navoy
                                                                        ____________________________________
                                                                        (Name of Moving Party)
                                                                        _________________
                                                                         February 15, 2021 ________________
                                                                        (Date)
